Citation Nr: 0923101	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  03-35 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of 
the right hip.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from July 1948 to July 1950 
and from October 1950 to October 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently returned 
to the RO in Roanoke, Virginia.  When the case was most 
recently before the Board in December 2008, it was decided in 
part and remanded in part.  It has since been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  Entitlement to service connection for arthritis of the 
right hip was denied in an unappealed rating decision issued 
in November 1998.

2.  The subsequently received evidence is cumulative or 
redundant of the evidence previously of record or is not 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for arthritis of 
the right hip.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a previously denied claim 
for service connection for arthritis of the right hip.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, to include 
the notice required by Kent, by letters mailed in July 2002 
and December 2008.  Although the Veteran was not provided 
Kent-compliant notice until after the initial adjudication of 
the claim and he has not been provided notice with respect to 
the disability-rating or effective-date element of the claim, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that reopening of the 
Veteran's claim is no in order.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim is 
no more than harmless error.  Moreover, following the 
provision of December 2008 notice and the receipt of all 
pertinent evidence, the originating agency readjudicated the 
claim in March 2009.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had Kent-
compliant notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and statements from the Veteran's private physician.  
In addition, the Veteran was afforded a VA examination.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the Veteran's claim to reopen.  The Board is also unaware of 
any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim 
to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

In the October 2008 Informal Hearing Presentation, the 
Veteran's representative argued that the Veteran's service 
connection claim had already been reopened by the RO.  
However, even if the RO had determined that new and material 
evidence had been submitted, the Board must determine on its 
own whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Entitlement to service connection for arthritis of the right 
hip was denied in an unappealed rating decision issued in 
November 1998 because the evidence failed to show that it was 
present in service, manifested within one year of discharge 
from service, or related to an in-service disease or injury.

The subsequently received evidence includes VA treatment 
records, VA compensation and pension examination reports, 
private treatment records, and statements from the Veteran's 
private physician.  Of this, the only evidence relating to 
the matter of whether arthritis of the right hip is related 
to the Veteran's service in any way is a January 2004 VA 
compensation and pension examination report.  The report 
contains the VA examiner's opinion that osteoarthritis of the 
right hip did not appear to be a result of military service 
or secondary to a service-connected disability.  As this 
opinion does not help to establish a relationship between 
right hip arthritis and the Veteran's service or service-
connected disability, it does not raise a reasonable 
possibility of substantiating the Veteran's claim.

The Veteran's statements have also been added to the record, 
but they are essentially cumulative in nature.  Moreover, 
they are not sufficient to establish a reasonable possibility 
of substantiating the claim because the Veteran, as a lay 
person, is not competent to render an opinion linking his 
right hip arthritis to his active service or service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

None of the other evidence added to the record relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim.

Accordingly, the Board concludes that none of the evidence 
added to the record is new and material.  Therefore, 
reopening of the claim is not in order.


ORDER

New and material evidence having not been received, reopening 
of the claim for service connection for arthritis of the 
right hip is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


